OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of possession of a controlled substance, to-wit: methamphetamine. The court assessed punishment at confinement for 15 years and 6 months. The Ninth Court of Appeals reversed appellant’s conviction. Martin v. State, 761 S.W.2d 26 (Tex.App. — Beaumont, 1988).
The State has filed a petition for discretionary review contending, inter alia, that the court of appeals erred in not conducting a harm analysis under Rule 81(b)(2), Texas Rules of Appellate Procedure, concerning the admission of evidence determined by the Court of Appeals to be erroneously admitted.
We grant the State’s petition for discretionary review on ground three concerning the issue of a harm analysis under rule 81(b)(2). We summarily remand the case to the court of appeals to consider the harm to appellant in the admission of the particular evidence in issue in accord with Rule 81(b)(2).